                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

CARLOS BRITO, Individually,                        :    Case No.:
                                                   :
       Plaintiff,                                  :
v.                                                 :
                                                   :
                                                   :
 SUNSHINE GASOLINE DISTRIBUTORS,                   :
 INC., a Florida for profit corporation, and J & R :
 MART, INC., a Florida for profit corporation,     :
                                                   :
       Defendants.                                 :
_______________________________________ / :
                                                   :



                  COMPLAINT FOR PERMANENT INJUNCTIVE RELIEF

        Plaintiff, CARLOS BRITO (hereinafter “Plaintiff”), hereby sues the Defendants,

SUNSHINE GASOLINE DISTRIBUTORS, INC., a Florida for profit corporation, and J & R

MART, INC., a Florida for profit corporation, for injunctive relief, attorneys’ fees, litigation

expenses and costs, for failing to make its facilities accessible to Americans with disabilities in

violation of the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”) and alleges

as follows:

                                    JURISDICTION& VENUE

        1.    This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1343.

        2.    Plaintiff’s claim is authorized by Title 42 U.S.C. §§ 12181, 28 U.S.C. §§ 2201 and

2202.

        3.    This Court has pendant jurisdiction over any and all potential State law claims

pursuant to Title 28 U.S.C. § 1367(a).
                                                                      Complaint for Injunctive Relief
                                                                                        Page 2 of 11


       4.   All of the actions or omissions complained of herein have taken place within the

jurisdiction of the United States District Court for Southern District of Florida and the subject

facilities are located in Miami-Dade County, Florida. 28 U.S.C. § 1391.

                                             PARTIES

       5.   Plaintiff, CARLOS BRITO, is a resident of the State of Florida, sui juris, and is an

individual with disabilities as defined by the ADA.

       6.   Plaintiff requires a wheelchair to ambulate and is limited in one or more of life’s

major activities, including but not limited to walking, standing, grabbing, and grasping.

       7.   Defendant, SUNSHINE GASOLINE DISTRIBUTORS, INC., a Florida for profit

corporation, is authorized to, and does, transact business in the State of Florida.

       8.   Upon information and belief, SUNSHINE GASOLINE DISTRIBUTORS, INC.,

(hereinafter referred to as the “Defendant” or “SUNSHINE”), is the owner and/or lessor and/or

operator of the commercial facility located at 2201 S.W. 122nd Avenue, Miami, Florida 33175

(hereinafter referred to as “2201 S.W. 122nd Facility”, “commercial facility”, or “facility”).

       9.   Defendant, J & R MART, INC., is a registered for profit Corporation that is

authorized to, and does, transact business in the State of Florida.

       10. Upon information and belief, J & R MART, INC., (hereinafter referred to as the

“Defendant” or “J & R”), is the owner and/or lessor and/or operator of a gas station located at the

2201 S.W. 122nd Facility.

       11. Plaintiff plans to return to the subject commercial facility but has encountered

barriers violating the ADA, and its corresponding sections of the American With Disabilities Act

Accessibility Guidelines (hereinafter “ADAAG”).
                                                                       Complaint for Injunctive Relief
                                                                                         Page 3 of 11


                                         GENERAL FACTS

        12. On May 1, 2019, Plaintiff, a wheelchair user who has limited use of his hands,

visited the 2201 S.W. 122nd Facility.

        13. Plaintiff has a personal desire to have access to places of public accommodations in

order to enjoy the full and equal enjoyment of the facilities as that of an able-bodied person.

Plaintiff as an ADA tester accomplishes this goal by visiting the location, engaging all of the

illegal barriers to access, or at least those he is able to access. Plaintiff intends to visit the subject

places of public accommodations to verify their compliance or non-compliance with the ADA.

        14. Defendant, SUNSHINE, is the owner and operator of the 2201 S.W. 122nd Facility.

        15. Defendant, J & R, operates a gas station located at the commercial facility doing

business as Chevron, which is a place of public accommodation as defined by the ADA.

        16. Plaintiff was not able to, and still cannot, access significant portions of the 2201

S.W. 122nd Facility, or avail himself of the various goods and services Defendants otherwise

offer to able-bodied individuals.

        17. At the 2201 S.W. 122nd Facility, the Plaintiff, encountered or has knowledge of the

following barriers:

                        ENTRANCE ACCESS AND PATH OF TRAVEL

          a.    The plaintiff had difficulty traversing the path of travel, as it was
                not continuous and accessible. Violation: There are inaccessible
                routes from the public sidewalk and transportation stop. These
                are violations of the requirements in Sections 4.3.2(1), 4.3.8,
                4.5.1, and 4.5.2 of the ADAAG and Sections 206.2.1, 302.1, 303,
                and 402.2 of the 2010 ADA Standards, whose resolution is
                readily achievable.

          b.    There are protruding objects on the path of travel at the store that
                present a hazard of colliding with them, violating Section 4.4.2
                                                                      Complaint for Injunctive Relief
                                                                                        Page 4 of 11


                 of ADAAG and Section 307.4 of the 2010 ADA Standards,
                 whose resolution is readily achievable.

            c.   The plaintiff could not enter the store without assistance, as the
                 required level landing is not provided. Violation: A level landing
                 that is 60 inches minimum perpendicular to the doorway is not
                 provided at the entrance violating Section 4.13.6 and Figure
                 25(a) of the ADAAG and Section 404.2.4 of the 2010 ADA
                 Standards, whose resolution is readily achievable.

                     FAILURE TO MAINTAIN ACCESSIBLE FEATURES

            d.   The Defendant, SUNSHINE, engages in a policy and/or procedure
                 of failing to maintain in operable working conditions those features
                 of the parking lot, entrances access and path of travel as identified
                 in paragraph 17 (a)-(c), in violation of 28 C.F.R. § 36.211.

        18. At the gas station, the Plaintiff, encountered or has knowledge of the following

barriers:

                                       PUBLIC RESTROOMS

              a. The plaintiff could not enter the restroom without assistance, as the
                 required level landing is not provided. Violation: A level landing
                 that is 60 inches minimum perpendicular to the doorway is not
                 provided at the accessible restroom violating Section 4.13.6 and
                 Figure 25(a) of the ADAAG and Section 404.2.4 of the 2010 ADA
                 Standards, whose resolution is readily achievable.

              b. The plaintiff could not use the restroom without assistance, as the
                 required clear floor space was not provided due to the dimensions.
                 Violation: Compliant clear floor space is not provided in the
                 restroom, violating Sections 4.2.3 and 4.22.3 of the ADAAG and
                 Sections 304.3 and 603.2 of the 2010 ADA Standards, whose
                 resolution is readily achievable.

              c. The plaintiff could not transfer to the toilet without assistance, as
                 the rear grab bar is not the required length, the grab bars are not at
                 the required height. and the side grab bar is not at the required
                 location. Violation: The grab bars do not comply with the
                 requirements prescribed in Sections 4.16.4 & Figure 29 of the
                 ADAAG and Sections 604.5 & 609.4 of the 2010 ADA Standards,
                 whose resolution is readily achievable
                                                                      Complaint for Injunctive Relief
                                                                                        Page 5 of 11


                     FAILURE TO MAINTAIN ACCESSIBLE FEATURES

             d. The Defendant, J & R, engages in a policy and/or procedure of
                failing to maintain in operable working conditions those features of
                the restaurant and the bathroom, entrances access and path of travel
                as identified in paragraph 18 (a)-(c), in violation of 28 C.F.R. §
                36.211.

          19. Due to the architectural barriers encountered, all areas of the premises were not

experienced by Plaintiff. Therefore, the above lists of ADA violations are not to be considered

all-inclusive. A complete list of violations at the commercial facility and the place of public

accommodation, and the remedial measures necessary to remove same, will require an on-site

inspection by Plaintiff’s representatives.1

          20. Correcting each of the barriers in paragraph 17, (a) through (c) are readily

achievable.

          21. Correcting each of the barriers in paragraph 18, (a) through (c) are readily

achievable.

          22. Plaintiff intends to revisit the subject commercial facility and the place of public

accommodation as identified herein.

          23. The barriers prevent and deter Plaintiff from returning to the subject commercial

facility and the place of public accommodation to enjoy the goods and services available to the

public.

          24. Plaintiff has been denied access to, and has been denied the benefits of, services,

programs and activities of the subject commercial facility and the place of public




1
    Rule 34 of the Federal Rules of Civil Procedure.
                                                                      Complaint for Injunctive Relief
                                                                                        Page 6 of 11


accommodation, and has otherwise been discriminated against and damaged because of

Defendants’ existing ADA violations, including, but not limited to, those set forth herein.

        25. The violations present at the subject commercial facility and places of public

accommodation violate the ADA and infringe on Plaintiff’s right to travel free of discrimination.

Plaintiff desires to, and would patronize at the subject commercial facility and the place of public

accommodation in the foreseeable future if the Defendants remedies the illegal barriers and make

the subject commercial facility and the place of public accommodation accessible.

                                    COUNT I
                        AMERICANS WITH DISABILITIES (“ADA”)
                          ACTION FOR INJUNCTIVE RELIEF

        26. This action arises pursuant to Title 42 U.S.C. § 12181, et seq. (“Americans with

Disabilities Act”).

        27. Plaintiff adopts and re-alleges the allegations stated in paragraphs 1 through 25 of

this Complaint as if fully stated herein.

        28. At all times relevant to this action, the ADA, 42 U.S.C. § 12101, et seq., was in full

force and effect and applies to Defendants’ conduct or omissions thereof.

        29. At all times relevant to this action, the United States Department of Justice

regulations implementing Title III of the ADA, 28 C.F.R Part 36, were in full force and effect

and applied to the Defendant’s conduct.

        30. The objective of the ADA is to eliminate discrimination against individual with

disabilities. Section 302(a) of the ADA, 42 U.S.C. § 12182(a), prohibits discrimination “on the

basis of disability in the full and equal of goods, services, facilities, privileges, advantages, or

accommodations of any place of public accommodation by any person who owns, leases (or

leases to), or operates a place of public accommodation.”
                                                                     Complaint for Injunctive Relief
                                                                                       Page 7 of 11


       31. Section 302(b) (2) (A) (iii) of the ADA, 42 U.S.C. § 12182(b) (2) (A) (iii), provides

that discrimination that discrimination under the ADA further includes “the failure to take such

steps as may be necessary to ensure that no individual with a disability is excluded, denied

services, segregated or otherwise treated differently than other individuals because of the

absence of auxiliary aids and services” as defined under § 12102 of the ADA.

       32. 28 CFR § 36.211 requires accessible elements to be maintained in accordance with

the 2010 Americans with Disabilities Act Accessibility Standards.

       33. It is therefore necessary to implement and adhere to a policy and procedure whereby

all accessible features are properly maintained, kept in proper location, working order and

remain compliant.

       34. At all times relevant to this action, Plaintiff is a qualified individual with a disability

within the meaning of Title III of the ADA, 42 U.S.C. § 12102.

       35. At all times relevant to this action, Defendants commercial facility and the tenant

spaces are places of public accommodation within the meaning of Title III of the ADA, 42

U.S.C. § 12181 and 28 CFR § 36.104.

       36. Defendant, SUNSHINE, who owns the 2201 S.W. 122nd Facility is required to

comply with the ADA. See 28 CFR § 36.201.

       37. Defendant, J&R, who owns and/or operates the gas station, is required to comply

with the ADA. See 28 CFR § 36.201.

       38. Plaintiff has encountered and/or has knowledge of the architectural barriers at the

subject commercial facility and the place of public accommodation, which deny him the full and

equal enjoyment of the facilities as able-bodied persons.
                                                                    Complaint for Injunctive Relief
                                                                                      Page 8 of 11


       39. Defendants have deprived Plaintiff the equal opportunity to freely travel without fear

of being subjected to discrimination by maintaining a public accommodation with ADA

violations and failing to remove such barriers existing therein.

       40. Defendants have discriminated against the Plaintiff by denying him access to, and

full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

accommodations of the premises, as prohibited by 42 U.S.C. § 12182 et seq., and by failing to

remove architectural barriers as required by the ADA.

       41. Defendants, through the actions outlined above, have denied Plaintiff the opportunity

to participate or benefit from the services, facilities, and accommodations provided by

Defendants. 42 U.S.C. §12182; 28 C.F.R. § 36.202.

       42. Defendants’ violations of the ADA mentioned above directly cause Plaintiff to

sustain past and continuing physical and emotional injuries. Plaintiff has suffered, is suffering,

and will continue to suffer irreparable injury because of Defendants pattern and practice of

discrimination.

       43. Immediate and irreparable injury, loss or damage will result to Plaintiff, and the

existing loss and damage will be aggravated, if the Defendants’ are not enjoined to comply with

the ADA. Plaintiff will continue to suffer such discrimination, injury and damage and will be

deterred from returning to the premises without the relief provided by the ADA as requested

herein. Plaintiff has no adequate remedy at law without the entry of an injunction enjoining

Defendants from discriminatory barriers, policies, and practices in violation of the ADA.

       44. Plaintiff has suffered, is suffering, and continues to suffer, frustration and

humiliation as a result of the discriminatory conditions present at Defendant’s commercial

facility and the place of public accommodation. Defendants have caused Plaintiff to suffer a
                                                                    Complaint for Injunctive Relief
                                                                                      Page 9 of 11


sense of isolation and segregation and deprive Plaintiff the full and equal enjoyment of the

goods, services, facilities, privileges and/or accommodations available to the able-bodied public

by continuing to operate a commercial facility and the place of public accommodation with

discriminatory conditions in violation of the ADA.

       45. Plaintiff wishes to re-visit the subject commercial facility and the place of public

accommodation to avail himself of the services, programs and/or activities available at the

building/property, but also to assure himself that the subject commercial facility and the place of

public accommodation are in compliance with the ADA so that he and others similarly situated

will have full and equal enjoyment of the property without fear of discrimination, dignitary harm

and threats to their safety, once the architectural barriers to access have been removed and

reasonable changes in policy implemented, and it is absolutely clear that the discriminatory

behavior and policies alleged herein cannot reasonably be expected to recur.

       46. Defendants are required to remove the existing architectural barriers to the physically

disabled when such removal is readily achievable for its place of public accommodation that

have existed prior to January 26, 1992, 28 CFR 36.304(a); in the alternative, if there has been

alteration to Defendants’ places of public accommodation since January 26, 1992, then the

Defendants are required to ensure to the maximum extent feasible, that the altered portions of the

facilities are readily accessible to and usable by individuals with disabilities, including

individuals who use wheelchairs, 28 CFR 36.402; and finally, if the Defendants facilities is one

which was designed and constructed for first occupancy subsequent to January 26, 1993, as

defined in 28 CFR 36.401, then the Defendants facilities must be readily accessible to and

useable by individuals with disabilities as defined by the ADA.
                                                                    Complaint for Injunctive Relief
                                                                                     Page 10 of 11


       47. Notice to Defendants are not required as a result of the Defendants’ failure to cure

the violations by January 26, 1992 (or January 26, 1993, if Defendant has 10 or fewer employees

and gross receipts of $50,000.00 or less).

       48. All other conditions precedent have been met by Plaintiff or waived by the

Defendants.

       49. The Plaintiff demands a non-jury trial on all issues to be tried herein.

       50. Plaintiff has been obligated to retain undersigned counsel for the filing and

prosecution of this action, and has agreed to pay his counsel reasonable attorneys’ fees, including

costs and expenses incurred in this action. Plaintiff is entitled to recover those attorneys’ fees,

costs and litigation expenses from the Defendants.

       51. Pursuant to 42 U.S.C. § 12188, this Court is provided authority to grant Plaintiff’s

injunctive relief including an order to alter the subject facilities to make them readily accessible

to, and useable by, individuals with disabilities to the extent required by the ADA, and/or closing

the subject facilities until the requisite modifications are complete.

      WHEREFORE, Plaintiff respectfully requests:

       A.      The Court issue a Declaratory Judgment that determines that the Defendant at the

commencement of the subject lawsuit is in violation of Title III of the Americans with

Disabilities Act, 42 U.S.C. § 12181 et seq;

       B.      Injunctive relief against the Defendants, SUNSHINE GASOLINE

DISTRIBUTORS, INC., a Florida for profit corporation, and J & R MART, INC., including an

Order to make all readily achievable alterations to the facility; or to make such facility readily

accessible to and usable by individuals with disabilities to the extent required by the ADA; and

to require the Defendants to make reasonable modifications in policies, practices or procedures,
                                                                   Complaint for Injunctive Relief
                                                                                    Page 11 of 11


when such modifications are necessary to afford all offered goods, services, facilities, privileges,

advantages or accommodations to individuals with disabilities; and by failing to take such steps

that may be necessary to ensure that no individual with a disability is excluded, denied services,

segregated or otherwise treated differently than other individuals because of the absences of

auxiliary aids and services;

       C.      Award Plaintiff his reasonable attorney fees, costs and litigation expenses

incurred in this action pursuant to 42 U.S.C. § 12205 and 28 CFR § 36.505;

       D.      Any such other and further relief as this Court may deem proper and just under

the circumstances and allowable under Title III of the American with Disabilities Act.

Dated: February 27, 2020                      Respectfully submitted,

                                              By:/S/ Camilo F. Ortega
                                              Camilo F. Ortega, Esq.,
                                              Florida Bar No.: 0075387
                                              ORTEGA LAW GROUP, P.A.,
                                              REGENCY SQUARE
                                              2440 SE FEDERAL HIGHWAY
                                              SUITE M
                                              STUART, FLORIDA 34994
                                              Ph: (786) 452-9709
                                              Fax: (772) 617-6201
                                              E-Mail: camilo@ortegalawgroup.com
                                              Service by E-Mail:
                                              attorneyservice@ortegalawgroup.com
